DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered. In response to amendment filed on 3/10/2021, claims 21, 44 and 51 are amended, claims 1- 20, 22- 23, 25, 28- 40 were cancelled. Claims 21, 24, 26- 27, 41- 56 are pending for examinations. Further previously given rejection based on 35 USC 112, first paragraph is withdrawn now in the light of amendments.
Response to Arguments
Applicant's arguments filed in the remarks on 3/10/2021 have been fully considered but they are not persuasive. Applicant has amended the claim limitations of all independent claims, but examiner believes that the previously used reference/s still teaches those limitations. Please refer to below citations for claim limitations.

 Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26- 27, 41, 44, 46- 48, 51 and 53- 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wetherell et al. (US Pub. No. 2011/0179126 A1), hereafter William in view of Beattie, JR. et al. (US Pub. No. 2012/0149404 A1), hereafter James.

	Regarding claim 21, William teaches a method comprising:
	receiving a request to transmit a message including text and an image to a plurality of destination endpoints, the plurality of destination endpoints including at least (see [0009]; .. receiving from the user, over the network and by entry into the input field, a message, an identification of one or more recipients, and a request for auto-selection of a communication channel;….. sending the message; further see Fig. 1 wherein supporting networks are cellular and electronic network which supports services like E-mails, SMS, MMS; see [0027] hence the recipients are located to two different geographic region; see Fig. 1A recipients can be #112, 102; further see abstract and [0039, 0046])
	generating, based on a routing request property defined in the request, a prioritized list of routing options for delivering the message to the plurality of destination endpoints (as discussed above in [0009] about receiving from the user, over the network and by entry into the input field, a message, an identification of one or more recipients, and a request for auto-selection of a communication channel; now refer to [0070] about… the channel selection engine 522 could select channels solely based on the identity of the recipient, or based on a virtually limitless stream of collected data and updated heuristics. In one embodiment, the user may customize settings of the system to reflect certain preferences for particular communications media or social contacts. For example, a user could define that, “Whatever I type to Sue, I want to send by SMS” or “Whatever I send by e-mail should include my signature.” In another embodiment, the system may use machine learning techniques to determine which users in the network prefer which communications. For example, a user could place the system in “smart mode” to let the system send John the communication by his preset or machine-learned favorite communication medium (i.e. here routing property can be user customization/user selected preference like “smart mode to let the system send John the communication by his preset or machine-learned favorite communication medium” or by entering keywords “Whatever I type to Sue, I want to send by SMS”); now refer to [0071] in above context for generating a prioritized list of routing options for message delivery; see [0071]….For example, if the recipient is not online, the engine may exclude instant messaging. If the recipient's mobile device is not activated or turned on, the engine may exclude SMS text messaging, and so on. In addition, the engine may exclude certain communications channels that are inconsistent with social norms.  For example, if users tend to not use SMS text messages while they are in their homes (i.e. routing property as “not to use SMS”), then the engine may exclude SMS text messaging as an available communication channel if the indicated recipient is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc.) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher SMS text messaging as an available communication channel if the indicated recipient is known to be away his or her home (e.g., due to presence offline, accessing a public Wi-Fi network, indicating “away” in their status, etc.). Similarly, if users tend to prefer certain communications channels over others based on the time of day, day of week, or any other environmental factors, the engine may include, exclude, or adjust in rank any communications channels within a list of available communications channels based on available information (i.e. this way include, exclude or adjust ranking higher/lower can be generated as per the routing property, );
	selecting based on the prioritized listing of routing options and communication capabilities of the first destination endpoint to deliver the message to the first destination endpoint using a first communication mode (already described above; see [0071]… example, if users tend to not use SMS text messages while they are in their homes, then the engine may exclude (i.e. lower priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. first destination endpoint) is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc. i.e. communication capabilities here) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher (i.e. higher priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. second destination endpoint) is known to be away his or her home (e.g., due to presence offline, accessing a public Wi-Fi network, indicating “away” in their status, etc. i.e. communication capabilities here)….);
	generating a first version of the message that is compatible with the first communication mode, the first version of the message including the text and the image;
	selecting based on the prioritized listing of routing options and communication capabilities of the second destination endpoint to deliver the message to the second destination endpoint using a second communication mode, the second communication (already described above; see [0071]… example, if users tend to not use SMS text messages while they are in their homes, then the engine may exclude (i.e. lower priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. first destination endpoint) is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc. i.e. communication capabilities here) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher (i.e. higher priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. second destination endpoint) is known to be away his or her home (e.g., due to presence offline, accessing a public Wi-Fi network, indicating “away” in their status, etc. i.e. communication capabilities here)….; further discussed above in [0070] regarding a user could place the system in “smart mode” to let the system send John the communication by his preset or machine-learned favorite communication medium);
	generating a second version of the message that is compatible with the second communication mode, the second version of the message including the text and the image;
	causing the first version of the message that is compatible with the first communication mode to be transmitted to the first destination endpoint; and causing the second version of the message that is compatible with the second communication mode to be transmitted to the second destination endpoint (already described above see [0009]; further refer to Abstract; further see [0039] .. universal input field 122 may further see [0027] … electronic communications may include, for example, electronic mail messages (i.e., “e-mails”), Short Messaging System (SMS) messages (i.e., “text messages”), Multimedia Messaging System (MMS) messages, etc., standardized calendar files, invitations, etc. Electronic communications or messages may also include electronic media content such as, for example, photographs, videos, songs, newsletters, articles, web pages, streaming media, or any other electronic multimedia) ((i.e. first communication mode (can be email with cellular)/ second communication mode (can be IM using VOIP through electronic network)), (2) one or more target recipients ((e.g., “John,” “Sue,” “Friends,” “Family,” etc. (i.e. recipients here destination endpoints (first /second))), and (3) a message intended to be delivered to the target recipients through the selected communication channel).
	Here William is silent regarding determining communication modes that destination endpoints are capable of receiving and generating different versions of a message that are compatible with the communication modes and also about complying with a technical constraint associated with the first communication mode. 
	However James states in claim 1, wherein mobile device has a compatibility logic which determine that a first format of a message created on the mobile device is incompatible with a recipient device, convert the message into a second format compatible with the recipient device, and send the converted message to the recipient device; further see claims 2- 9 regarding format (i.e. version) has text and image; further refer to [0053] and Fig. 5 wherein particularly see #S570 wherein the logic then it’s as per a technical constraint associated with the first communication mode). If the message format does not match the capabilities of the recipient mobile device, the message is formatted (i.e. converted message i.e. second version/format) to a message format the recipient mobile device is capable of receiving S572 while retaining the substance of the content of the message. The formatted message is then sent to the recipient mobile device S573; further refer to [0061] wherein …recipient mobile device 940 is not capable of receiving the message type sent by the sending mobile device. For instance, the sending mobile device may have sent a video message while recipient mobile device 940 may only be capable of receiving text and picture messages. In such an instance, a compatibility server may convert the video message to a picture message and send the picture message to recipient mobile device 940. Reformatted message 993 includes a screenshot 994 and a format message 995. Screenshot 994 is an image from the video originally sent as a video message to recipient mobile device 940. Format message 995 informs the user of recipient mobile device 940 of the original format of the message. Format message 995 may further include a URL to locate a stored copy of the video. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of James with the teachings of Williams to make system more effective. Having a generating different versions of a message that are compatible with the communication modes; more reliable way message/s delivery can be carried out in the communication system.

	Regarding claim 26, William in view of James teaches as per claim 21, wherein the first communication mode includes one of an SMS communication mode, an MMS communication mode, a push notification communication mode, and an application messaging communication mode; William see [0009, 0027]; SMS, MMS.

	Regarding claim 27, William in view of James teaches as per claim 21, wherein the first communication mode is a synchronous communication mode in which speech audio and/video representing the text and the image included in the message are communicated; William  already described above; further see [0029]; … place voice calls over computers, televisions, or any other Internet-enabled device (e.g., using Voice Over Internet Protocol “VOIP”); further see [0027, 0031].

	Regarding claim 41, William in view of James teaches as per claim 21, wherein the first destination endpoint is located in a first geographic region and the second geographic endpoint is located in a second geographic region; William  see Fig. 1A, 112, 102.

claim 44, William teaches a system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising:
	receiving a request to transmit a message including text and an image to a plurality of destination endpoints, the plurality of destination endpoints including at least a first destination endpoint and a second destination endpoint (see [0009]; .. receiving from the user, over the network and by entry into the input field, a message, an identification of one or more recipients, and a request for auto-selection of a communication channel;….. sending the message; further see Fig. 1 wherein supporting networks are cellular and electronic network which supports services like E-mails, SMS, MMS; see [0027] hence the recipients are located to two different geographic region; see Fig. 1A recipients can be #112, 102; further see abstract and [0039, 0046])
	generating, based on a routing request property defined in the request, a prioritized list of routing options for delivering the message to the plurality of destination endpoints (as discussed above in [0009] about receiving from the user, over the network and by entry into the input field, a message, an identification of one or more recipients, and a request for auto-selection of a communication channel; now refer to [0070] about… the channel selection engine 522 could select channels solely based on the identity of the recipient, or based on a virtually limitless stream of collected data and updated heuristics. In one embodiment, the user may customize settings of the system to reflect certain preferences for particular communications media or social contacts. For example, a user could define that, “Whatever I type to Sue, I want to send by SMS” or “Whatever I send by e-mail should include my signature.” In another embodiment, the system may use machine learning techniques to determine which users in the network prefer which communications. For example, a user could place the system in “smart mode” to let the system send John the communication by his preset or machine-learned favorite communication medium (i.e. here routing property can be user customization/user selected preference like “smart mode to let the system send John the communication by his preset or machine-learned favorite communication medium” or by entering keywords “Whatever I type to Sue, I want to send by SMS”); now refer to [0071] in above context for generating a prioritized list of routing options for message delivery; see [0071]….For example, if the recipient is not online, the engine may exclude instant messaging. If the recipient's mobile device is not activated or turned on, the engine may exclude SMS text messaging, and so on. In addition, the engine may exclude certain communications channels that are inconsistent with social norms.  For example, if users tend to not use SMS text messages while they are in their homes (i.e. routing property as “not to use SMS”), then the engine may exclude SMS text messaging as an available communication channel if the indicated recipient is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc.) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher SMS text messaging as an available communication channel if the indicated recipient is known to be away his or her home (e.g., due to presence offline, accessing users tend to prefer certain communications channels over others based on the time of day, day of week, or any other environmental factors, the engine may include, exclude, or adjust in rank any communications channels within a list of available communications channels based on available information (i.e. this way include, exclude or adjust ranking higher/lower can be generated as per the routing property, here in our example the inclusion/exclusion of using SMS communication mode as a user routing property; and based on that engine ranks higher SMS text messaging as an available communication channel compare to other modes like email/other routing option/s); further refer to [0072]);
	selecting based on the prioritized listing of routing options and communication capabilities of the first destination endpoint to deliver the message to the first destination endpoint using a first communication mode (already described above; see [0071]… example, if users tend to not use SMS text messages while they are in their homes, then the engine may exclude (i.e. lower priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. first destination endpoint) is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc. i.e. communication capabilities here) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher (i.e. higher priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. second destination endpoint) is known to be away his or her home (e.g., i.e. communication capabilities here)….);
	generating a first version of the message that is compatible with the first communication mode, the first version of the message including the text and the image;
	selecting based on the prioritized listing of routing options and communication capabilities of the second destination endpoint to deliver the message to the second destination endpoint using a second communication mode, the second communication mode being different that the first communication mode (already described above; see [0071]… example, if users tend to not use SMS text messages while they are in their homes, then the engine may exclude (i.e. lower priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. first destination endpoint) is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc. i.e. communication capabilities here) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher (i.e. higher priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. second destination endpoint) is known to be away his or her home (e.g., due to presence offline, accessing a public Wi-Fi network, indicating “away” in their status, etc. i.e. communication capabilities here)….; further discussed above in [0070] regarding a user could place the system in “smart mode” to let the system send John the communication by his preset or machine-learned favorite communication medium);
generating a second version of the message that is compatible with the second communication mode, the second version of the message including the text and the image;
	causing the first version of the message that is compatible with the first communication mode to be transmitted to the first destination endpoint; and causing the second version of the message that is compatible with the second communication mode to be transmitted to the second destination endpoint (already described above see [0009]; further refer to Abstract; further see [0039] .. universal input field 122 may allow users to enter messages for distribution over one or more communication channels, by selecting or inputting: (1) a selected communication channel (e.g., “e-mail,” “SMS,” “IM,” “Tweet,” “Status,” etc. further see [0027] … electronic communications may include, for example, electronic mail messages (i.e., “e-mails”), Short Messaging System (SMS) messages (i.e., “text messages”), Multimedia Messaging System (MMS) messages, etc., standardized calendar files, invitations, etc. Electronic communications or messages may also include electronic media content such as, for example, photographs, videos, songs, newsletters, articles, web pages, streaming media, or any other electronic multimedia) ((i.e. first communication mode (can be email with cellular)/ second communication mode (can be IM using VOIP through electronic network)), (2) one or more target recipients ((e.g., “John,” “Sue,” “Friends,” “Family,” etc. (i.e. recipients here destination endpoints (first /second))), and (3) a message intended to be delivered to the target recipients through the selected communication channel).
	Here William is silent regarding determining communication modes that destination endpoints are capable of receiving and generating different versions of a message that are compatible with the communication modes and also about complying with a technical constraint associated with the first communication mode. 
	However James states in claim 1, wherein mobile device has a compatibility logic which determine that a first format of a message created on the mobile device is incompatible with a recipient device, convert the message into a second format compatible with the recipient device, and send the converted message to the recipient device; further see claims 2- 9 regarding format (i.e. version) has text and image; further refer to [0053] and Fig. 5 wherein particularly see #S570 wherein the logic then determines whether the message format matches the capabilities of each recipient mobile device S570. If the message format matches the capabilities of the respective recipient mobile device, the message is sent to the recipient mobile device S571 over the cellular network (i.e. first version (original format) wherein no need to change the format hence it’s as per a technical constraint associated with the first communication mode). If the message format does not match the capabilities of the recipient mobile device, the message is formatted (i.e. converted message i.e. second version/format) to a message format the recipient mobile device is capable of receiving S572 while retaining the substance of the content of the message. The formatted message is then sent to the recipient mobile device S573; further refer to [0061] wherein …recipient mobile device 940 is not capable of receiving the message type sent by the sending mobile device. For instance, the sending mobile device may have sent a video message while recipient mobile device 940 may only be capable of receiving text and picture messages. In such an instance, a compatibility server may convert the video message to a picture message and send the picture message to 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of James with the teachings of Williams to make system more effective. Having a mechanism regarding determining communication modes that destination endpoints are capable of receiving and generating different versions of a message that are compatible with the communication modes; more reliable way message/s delivery can be carried out in the communication system.

	Regarding claim 46, William in view of James teaches as per claim 44, wherein the first communication mode includes one of an SMS communication mode, an MMS communication mode, a push notification communication mode, and an application messaging communication mode; William see [0009, 0027]; SMS, MMS.

	Regarding claim 47, William in view of James teaches as per claim 44, wherein the first communication mode is a synchronous communication mode in which speech audio and/video representing the text and the image included in the message are communicated; William  already described above; further see [0029]; … place voice 

	Regarding claim 48, William in view of James teaches as per claim 44, wherein the first destination endpoint is located in a first geographic region and the second geographic endpoint is located in a second geographic region; William  see Fig. 1A, 112, 102.

	Regarding claim 51, William teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computer devices, cause the one or more computing devices to perform operations comprising:
	receiving a request to transmit a message including text and an image to a plurality of destination endpoints, the plurality of destination endpoints including at least a first destination endpoint and a second destination endpoint (see [0009]; .. receiving from the user, over the network and by entry into the input field, a message, an identification of one or more recipients, and a request for auto-selection of a communication channel;….. sending the message; further see Fig. 1 wherein supporting networks are cellular and electronic network which supports services like E-mails, SMS, MMS; see [0027] hence the recipients are located to two different geographic region; see Fig. 1A recipients can be #112, 102; further see abstract and [0039, 0046])
(as discussed above in [0009] about receiving from the user, over the network and by entry into the input field, a message, an identification of one or more recipients, and a request for auto-selection of a communication channel; now refer to [0070] about… the channel selection engine 522 could select channels solely based on the identity of the recipient, or based on a virtually limitless stream of collected data and updated heuristics. In one embodiment, the user may customize settings of the system to reflect certain preferences for particular communications media or social contacts. For example, a user could define that, “Whatever I type to Sue, I want to send by SMS” or “Whatever I send by e-mail should include my signature.” In another embodiment, the system may use machine learning techniques to determine which users in the network prefer which communications. For example, a user could place the system in “smart mode” to let the system send John the communication by his preset or machine-learned favorite communication medium (i.e. here routing property can be user customization/user selected preference like “smart mode to let the system send John the communication by his preset or machine-learned favorite communication medium” or by entering keywords “Whatever I type to Sue, I want to send by SMS”); now refer to [0071] in above context for generating a prioritized list of routing options for message delivery; see [0071]….For example, if the recipient is not online, the engine may exclude instant messaging. If the recipient's mobile device is not activated or turned on, the engine may exclude SMS text messaging, and so on. In addition, the engine may exclude certain communications i.e. routing property as “not to use SMS”), then the engine may exclude SMS text messaging as an available communication channel if the indicated recipient is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc.) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher SMS text messaging as an available communication channel if the indicated recipient is known to be away his or her home (e.g., due to presence offline, accessing a public Wi-Fi network, indicating “away” in their status, etc.). Similarly, if users tend to prefer certain communications channels over others based on the time of day, day of week, or any other environmental factors, the engine may include, exclude, or adjust in rank any communications channels within a list of available communications channels based on available information (i.e. this way include, exclude or adjust ranking higher/lower can be generated as per the routing property, here in our example the inclusion/exclusion of using SMS communication mode as a user routing property; and based on that engine ranks higher SMS text messaging as an available communication channel compare to other modes like email/other routing option/s); further refer to [0072]);
	selecting based on the prioritized listing of routing options and communication capabilities of the first destination endpoint to deliver the message to the first destination endpoint using a first communication mode (already described above; see [0071]… example, if users tend to not use SMS text messages while they are in their homes, indicated recipient (i.e. first destination endpoint) is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc. i.e. communication capabilities here) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher (i.e. higher priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. second destination endpoint) is known to be away his or her home (e.g., due to presence offline, accessing a public Wi-Fi network, indicating “away” in their status, etc. i.e. communication capabilities here)….);
	generating a first version of the message that is compatible with the first communication mode, the first version of the message including the text and the image;
	selecting based on the prioritized listing of routing options and communication capabilities of the second destination endpoint to deliver the message to the second destination endpoint using a second communication mode, the second communication mode being different that the first communication mode (already described above; see [0071]… example, if users tend to not use SMS text messages while they are in their homes, then the engine may exclude (i.e. lower priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. first destination endpoint) is known to be in his or her home (e.g., due to presence online, accessing their home Wi-Fi network, indicating “home” in their status, etc. i.e. communication capabilities here) Conversely, if users tend prefer SMS text messages while they are not in their homes, then the engine may include or even rank higher (i.e. higher priority) SMS text messaging as an available communication channel if the indicated recipient (i.e. second destination endpoint) is known to be away his or her home (e.g., due to presence offline, accessing a public Wi-Fi network, indicating “away” in their status, etc. i.e. communication capabilities here)….; further discussed above in [0070] regarding a user could place the system in “smart mode” to let the system send John the communication by his preset or machine-learned favorite communication medium);
	generating a second version of the message that is compatible with the second communication mode, the second version of the message including the text and the image;
	causing the first version of the message that is compatible with the first communication mode to be transmitted to the first destination endpoint; and causing the second version of the message that is compatible with the second communication mode to be transmitted to the second destination endpoint (already described above see [0009]; further refer to Abstract; further see [0039] .. universal input field 122 may allow users to enter messages for distribution over one or more communication channels, by selecting or inputting: (1) a selected communication channel (e.g., “e-mail,” “SMS,” “IM,” “Tweet,” “Status,” etc. further see [0027] … electronic communications may include, for example, electronic mail messages (i.e., “e-mails”), Short Messaging System (SMS) messages (i.e., “text messages”), Multimedia Messaging System (MMS) messages, etc., standardized calendar files, invitations, etc. Electronic communications or messages may also include electronic media content such as, for example, photographs, videos, songs, newsletters, articles, web pages, streaming media, or any other electronic multimedia) ((i.e. first communication mode (can be email with cellular)/ second communication mode (can be IM using VOIP through electronic network)), (2) one or more target recipients ((e.g., “John,” “Sue,” “Friends,” “Family,” etc. (i.e. recipients here destination endpoints (first /second))), and (3) a message intended to be delivered to the target recipients through the selected communication channel).
	Here William is silent regarding determining communication modes that destination endpoints are capable of receiving and generating different versions of a message that are compatible with the communication modes and also about complying with a technical constraint associated with the first communication mode. 
	However James states in claim 1, wherein mobile device has a compatibility logic which determine that a first format of a message created on the mobile device is incompatible with a recipient device, convert the message into a second format compatible with the recipient device, and send the converted message to the recipient device; further see claims 2- 9 regarding format (i.e. version) has text and image; further refer to [0053] and Fig. 5 wherein particularly see #S570 wherein the logic then determines whether the message format matches the capabilities of each recipient mobile device S570. If the message format matches the capabilities of the respective recipient mobile device, the message is sent to the recipient mobile device S571 over the cellular network (i.e. first version (original format) wherein no need to change the format hence it’s as per a technical constraint associated with the first communication mode). If the message format does not match the capabilities of the recipient mobile device, the message is formatted (i.e. converted message i.e. second version/format) to a message format the recipient mobile device is capable of receiving 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of James with the teachings of Williams to make system more effective. Having a mechanism regarding determining communication modes that destination endpoints are capable of receiving and generating different versions of a message that are compatible with the communication modes; more reliable way message/s delivery can be carried out in the communication system.

	Regarding claim 53, William in view of James teaches as per claim 51, wherein the first communication mode includes one of an SMS communication mode, an MMS 

	Regarding claim 54, William in view of James teaches as per claim 51, wherein the first communication mode is a synchronous communication mode in which speech audio and/video representing the text and the image included in the message are communicated; William  already described above; further see [0029]; … place voice calls over computers, televisions, or any other Internet-enabled device (e.g., using Voice Over Internet Protocol “VOIP”); further see [0027, 0031].

	Regarding claim 55, William in view of James teaches as per claim 51, wherein the first destination endpoint is located in a first geographic region and the second geographic endpoint is located in a second geographic region; William  see Fig. 1A, 112, 102.


Claims 24, 45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wetherell et al. (US Pub. No. 2011/0179126 A1), hereafter William in view of Beattie, JR. et al. (US Pub. No. 2012/0149404 A1), hereafter James and further in view of Majeti et al. (US Pub. No. 2013/0340094 A1).

	Regarding claim 24, William in view of James teaches as per claim 21, but William fails to teach about wherein generating the first version of the message that is 

	Regarding claim 45, William in view of James teaches as per claim 44, but William fails to teach about wherein generating the first version of the message that is compatible with the first communication mode comprises: converting a resource link into a unique trackable resource link; however Majeti states in [0091] regarding … names in the address field will be converted to appropriate corresponding SMS addresses when the corresponding message is transmitted. In this example, a line 1420 below the subject message provides a visual screen separation with items appearing below the line representing commands/features selected to be associated with the transmission of 

	Regarding claim 52, William in view of James teaches as per claim 51, but William fails to teach about wherein generating the first version of the message that is compatible with the first communication mode comprises: converting a resource link into a unique trackable resource link; however Majeti states in [0091] regarding … names in the address field will be converted to appropriate corresponding SMS addresses when the corresponding message is transmitted. In this example, a line 1420 below the subject message provides a visual screen separation with items appearing below the line representing commands/features selected to be associated with the transmission of the subject message. In this example, “Delivery Confirmation" 1425 appears below this line indicating that the user has selected the delivery confirmation option to be applied to the message to be sent to the two indicated individuals….further see [0092] and fig. 15- 16. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Majeti with the teachings of William in view of James to make system more effective. .


Claims 42- 43, 49- 50 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wetherell et al. (US Pub. No. 2011/0179126 A1), hereafter William in view of Beattie, JR. et al. (US Pub. No. 2012/0149404 A1), hereafter James and further in view of Binder (US Pub. No. 2016/0028695 A1).

	Regarding claim 42, William in view of James teaches as per claim 41, wherein William teaches wherein the first version of the message is transmitted to the first destination endpoint via the first origin destination and the second version of the message is transmitted to the second destination endpoint via the second origin destination (William; already described see Abstract; [0039] .. universal input field 122 may allow users to enter messages for distribution over one or more communication channels, by selecting or inputting: (1) a selected communication channel (e.g., “e-mail,” “SMS,” “IM,” “Tweet,” “Status,” etc. further see [0027] … electronic communications may include, for example, electronic mail messages (i.e., “e-mails”), Short Messaging System (SMS) messages (i.e., “text messages”), Multimedia Messaging System (MMS) messages, etc., standardized calendar files, invitations, etc. Electronic communications or messages may also include electronic media content such as, for example, photographs, videos, songs, newsletters, articles, web pages, streaming media, or any other electronic multimedia) ((i.e. first ); but William fails to teach teaches about selecting a first origin destination to transmit the message to the first destination endpoint, the first origin destination selected based on the first geographic endpoint; and selecting a second origin destination to transmit the message to the second destination endpoint, the second origin destination selected based on the second geographic endpoint; but William is silent regarding a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; however Binder clearly states in claim 26 in context with claim 1 regarding wherein a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; see claim 26; further see [0065] regarding first and second geographic region are different regions. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Binder with the teachings of William in view of James to make system more effective. Having a mechanism wherein a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; greater way location based (distance based) selection of servers can be carried out in the communication system.

	Regarding claim 43, William in view of James and Binder teaches as per claim 42, wherein the first origin destination is different than the second origin destination; Binder see Fig. 14 in context with [0181, 0198, 0227, 0341].

	Regarding claim 49, William in view of James teaches as per claim 48, wherein William teaches wherein the first version of the message is transmitted to the first destination endpoint via the first origin destination and the second version of the message is transmitted to the second destination endpoint via the second origin destination (William; already described see Abstract; [0039] .. universal input field 122 may allow users to enter messages for distribution over one or more communication channels, by selecting or inputting: (1) a selected communication channel (e.g., “e-mail,” “SMS,” “IM,” “Tweet,” “Status,” etc. further see [0027] … electronic communications may include, for example, electronic mail messages (i.e., “e-mails”), Short Messaging System (SMS) messages (i.e., “text messages”), Multimedia Messaging System (MMS) messages, etc., standardized calendar files, invitations, etc. Electronic communications or messages may also include electronic media content such as, for example, photographs, videos, songs, newsletters, articles, web pages, streaming media, or any other electronic multimedia) ((i.e. first communication mode (can be email with cellular)/ second communication mode (can be IM using VOIP through electronic network)), (2) one or more target recipients ((e.g., “John,” “Sue,” “Friends,” “Family,” etc. (i.e. recipients here destination endpoints (first /second))), and (3) a message intended to be delivered to the target recipients through ); but William fails to teach teaches about selecting a first origin destination to transmit the message to the first destination endpoint, the first origin destination selected based on the first geographic endpoint; and selecting a second origin destination to transmit the message to the second destination endpoint, the second origin destination selected based on the second geographic endpoint; but William is silent regarding a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; however Binder clearly states in claim 26 in context with claim 1 regarding wherein a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; see claim 26; further see [0065] regarding first and second geographic region are different regions. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Binder with the teachings of William in view of James to make system more effective. Having a mechanism wherein a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; greater way location based (distance based) selection of servers can be carried out in the communication system.

	Regarding claim 50, William in view of James and Binder teaches as per claim 49, wherein the first origin destination is different than the second origin destination; Binder see Fig. 14 in context with [0181, 0198, 0227, 0341].

	Regarding claim 56, William in view of James teaches as per claim 55, wherein William teaches wherein the first version of the message is transmitted to the first destination endpoint via the first origin destination and the second version of the message is transmitted to the second destination endpoint via the second origin destination (William; already described see Abstract; [0039] .. universal input field 122 may allow users to enter messages for distribution over one or more communication channels, by selecting or inputting: (1) a selected communication channel (e.g., “e-mail,” “SMS,” “IM,” “Tweet,” “Status,” etc. further see [0027] … electronic communications may include, for example, electronic mail messages (i.e., “e-mails”), Short Messaging System (SMS) messages (i.e., “text messages”), Multimedia Messaging System (MMS) messages, etc., standardized calendar files, invitations, etc. Electronic communications or messages may also include electronic media content such as, for example, photographs, videos, songs, newsletters, articles, web pages, streaming media, or any other electronic multimedia) ((i.e. first communication mode (can be email with cellular)/ second communication mode (can be IM using VOIP through electronic network)), (2) one or more target recipients ((e.g., “John,” “Sue,” “Friends,” “Family,” etc. (i.e. recipients here destination endpoints (first /second))), and (3) a message intended to be delivered to the target recipients through the selected communication channel); but William fails to teach teaches about selecting a first origin destination to transmit the message to the first destination endpoint, the first origin destination selected based on the first geographic endpoint; and selecting a second origin destination to transmit the message to the second destination endpoint, the second origin destination selected based on the second geographic endpoint; but William is silent regarding a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; however Binder clearly states in claim 26 in context with claim 1 regarding wherein a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; see claim 26; further see [0065] regarding first and second geographic region are different regions. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Binder with the teachings of William in view of James to make system more effective. Having a mechanism wherein a geographical location is associated with each of the intermediate servers, and the intermediate servers are selected for assignment based on their geographical location; greater way location based (distance based) selection of servers can be carried out in the communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468